UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 10, 2013 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) NEVADA 333-166171 20-0641026 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5940 S. Rainbow Blvd Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(888) 445-6183 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On January 10, 2013, John Wood resigned from his position as director of the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Respect Your Universe, Inc. Dated: January 15, 2013 By: /s/ Aaron Loreth Aaron Loreth Corporate Secretary
